Citation Nr: 1202657	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  06-39 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of left wrist fracture, prior to April 28, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of left wrist fracture, from April 28, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2010, the Board remanded this matter for additional evidentiary development.

In October 2011, the RO granted an increased evaluation of 10 percent for the Veteran's residuals of left wrist fracture, effective from November 3, 2010.  

The Board's decision below concludes that an increased evaluation of 10 percent is warranted for the Veteran's residuals of left wrist fracture beginning on August 28, 2009.  Accordingly, the Board has recharacterized the issues on appeal as entitlement to a compensable evaluation prior to August 28, 2009, and entitlement to an evaluation in excess of 10 percent since August 28, 2009.  AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The issue of service connection for a neurological disability, secondary to residuals of left wrist fracture, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  Prior to April 28, 2009, the residuals of left (minor) wrist fracture were manifested by a normal range of motion, without objective signs of pain, swelling, muscle spasm. 

2.  Since April 28, 2009, the residuals of left (minor) wrist fracture have been manifested by x-ray evidence of degenerative change, a reduced range of motion, and functional limitation not equivalent to ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals of left wrist fracture, prior to April 28, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2011).

2.  The criteria for an evaluation of 10 percent, but no more, for residuals of left wrist fracture, since April 28, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5010 and 5215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's January 2006 and March 2006 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination of the joints was conducted in November 2010 by a VA examiner that had reviewed the Veteran's claims file, reviewed the history of the left wrist disability with the Veteran, examined the Veteran's left wrist, and included rationales for the conclusions reached.  This examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that the examination was inadequate.  Id.  There is no indication that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The November 2010 VA examination of the joints was scheduled pursuant to the Board's September 2010 remand.  Given this action, the RO has complied with the Board's September 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

A June 1983 rating decision granted service connection at a noncompensable rating for residuals of left wrist fracture, effective from January 1983.

In October 2005, the Veteran filed his present claim seeking an increased evaluation for residuals of left wrist fracture.  In October 2011, the RO granted an increased evaluation of 10 percent for the residuals of left wrist fracture, effective from November 3, 2010. 

The Veteran's left wrist disability has been rated under 38 C.F.R. § 4.71a Diagnostic Codes 5010-5215.  

Diagnostic Code (DC) 5010 provides that arthritis due to trauma substantiated by x-ray findings is to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5010.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the wrist joint, in the absence of ankylosis, is evaluated under DC 5215, which provides that a 10 percent evaluation is assigned for dorsiflexion of 15 degrees or palmar flexion limited in line with the forearm.  

Alternatively, under DC 5214, a 20 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the minor wrist.  A 30 percent disability evaluation is contemplated for ankylosis of the major wrist in any other position, except favorable.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  38 U.S.C.A. § 4.71a, DC 5214 (2011).

The Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations for joints.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  


A.  Prior to April 28, 2009

A December 2004 VA joints examination report noted the Veteran's complaints of occasional pain and crepitus in his left wrist.  Physical examination of the left wrist revealed no tenderness on palpation.  Range of motion testing of the left wrist revealed dorsiflexion to 60 degrees, volar flexion to 20 degrees, inversion to 20 degrees, and eversion to 20 degrees.  The report concluded with an impression of fracture of the left navicular bone, healed.

A February 2006 VA joints examination report shows that the Veteran complained that his wrist felt tight and swollen at times depending on how much he used his left hand.  He noticed it when moving patients and carrying magazines.  He occasionally had pain in the left wrist, especially in cold weather.  He denied any numbness, and used no assistive devices.  The VA examiner noted that the wrist disability did not interfere with the Veteran's daily activities.  There were no additional limitations or flare-ups with repetitive use.  Upon examination, there was no deformity, swelling, or palpable tenderness.  Range of motion testing of the left wrist revealed dorsiflexion to 60 degrees without pain, palmar flexion to 75 degrees without pain, ulnar deviation to 40 degrees without pain, and radial deviation to 20 degrees without pain.  Active range of motion did not produce weakness, fatigue, or incoordination.  X-rays showed very slight narrowing of the radiocarpal joint and slight sclerosis of the articular surface of the distal radius.  No significant arthritic changes were seen. The report concluded with a diagnosis of "no real residuals."

A March 2006 addendum to the February 2006 VA examination report stated, "[t]here is no additional loss of function (motion) with fatigue."

A December 2008 VA joints examination noted findings including a normal range of motion in the left wrist.  X-ray examination of the left wrist revealed mild degenerative joint disease.  

Prior to April 28, 2009, the Veteran's residuals of left wrist fracture were manifested by a normal range of motion, without objective signs of pain, swelling, muscle spasm, and no additional functional limitations or flare-ups with repetitive use.  

While the Veteran is competent to report symptoms he was experiencing, his complaints of occasional pain, tightness, swelling, and crepitus do not warrant an increased evaluation in light of the objective evidence of record, which the VA examiner in February 2006 described as "no real residuals."  Moreover, a 10 percent rating is not warranted based on a showing of traumatic arthritis, as range of motion during this time frame was found to be normal.

Accordingly, prior to April 28, 2009, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and a compensable rating is not warranted for the residuals of left wrist fracture.

B.  April 28, 2009

An April 28, 2009 private treatment record noted the Veteran's complaints of bilateral wrist pain that was "fairly generalized."  The Veteran indicated that the pain radiated to his fingers, and he described it as constant, severe, sharp, and aching.  The Veteran also reported associated symptoms of crepitus, a loose body sensation, arthralgias, persistent stiffness, swelling and weakness of wrist extensors, wrist flexors, and hand grip.  The pain was alleviated with rest, and was aggravated by motion and weight bearing.  A bilateral wrist examination revealed diffuse pain on palpation.  There was sensation deficit noted in the radial nerve distribution.  Muscle strength was 3/5.  There was limited range of motion with extension to 15 degrees, flexion to 60 degrees, radial deviation to 8 degrees, and ulnar deviation to 15 degrees.  Phalen's test and Tinel sign were negative.  The doctor noted that the Veteran had very limited flexion, and that this had led to his inability to function at work "as he must use his hands to fulfill his work duties."  The doctor opined that the Veteran was "likely to have progressive ankylosis" and would need surgery in the near future.

An August 2009 X-ray showed minimal degenerative change between the navicular bone and the greater and lesser multangular bones.

A September 2009 private treatment report noted complaints of fairly generalized bilateral wrist pain which radiates to the fingers.  

A November 2009 EMG showed bilateral, mild, sensorimotor, demyelinating median monomeuropathy at the wrist.

In January 2010, a hearing was conducted before a decision review officer at the RO.  At the hearing, the Veteran testified that he had a median nerve disability, secondary to his residuals of a fractured left wrist.  

A January 2010 VA treatment report noted that the Veteran underwent a left carpal tunnel release.  

In November 2010, a VA wrist examination was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The Veteran reported that his left wrist is easily fatigued and weak.  He indicated that his carpal tunnel release procedure has resulted in some benefit for his wrist pain.  He also reported that he has not missed any work due to his wrist, and that his activities of daily living are unaffected by this condition.  Physical examination of the left wrist revealed tenderness in the anatomic snuffbox, a clicking triangular fiber cartilage in the ulnar aspect with painful range of motion at the end of motion.  Range of motion testing on the left wrist revealed dorsiflexion to 50 degrees, volar flexion to 75 degrees with pain, ulnar deviation to 30 degrees, and radial deviation to 20 degrees with pain.  Repetitive motion of the left wrist caused increased pain and weakness, but without further loss of motion.  The report noted that there were no flare-ups, and no effect of incoordination, fatigue, weakness, or lack of endurance on his wrist function.  The report concluded with a diagnosis of left scaphoid fracture with degenerative joint disease on x-ray examination.  The VA examiner further noted that the Veteran has slightly limited motion in his left wrist, and that his left wrist was not ankylosed.

All examiners of record report that the Veteran retains a substantial degree of motion of the left wrist.  This does not correspond to a finding of the functional equivalent of ankylosis, which is required for assignment of a higher schedular evaluation.  The measured ranges of motion in dorsiflexion and palmar flexion exceed those set forth in the criteria for favorable ankylosis, and no examiner identifies any evidence of significant functional impairment under DeLuca factors.  
The November 2011 VA examination report noted that repetitive motion caused increased pain and weakness, but without further loss of motion.  The report noted that there were no flare-ups, and no effect of incoordination, fatigue, weakness, or lack of endurance on his wrist function.

Further, the Veteran has not described functional limitations of the left wrist which approximate the impact of any degree of ankylosis.  He has been able to continue to work as a pediatric home health nurse, and has not missed any work due to his left wrist.  While the evidence does tenderness in the left wrist and pain on motion, objective findings do not show functional limitation warranting assignment of a higher schedular evaluation.

Accordingly, the Board finds that the Veteran's residuals of left wrist fracture warrant a 10 percent evaluation, but no higher, effective from April 28, 2009.

Conclusion

Consideration has been given regarding whether the schedular evaluations assigned are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for greater degrees of functional impairment of the left wrist, but those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, particularly when the DeLuca factors are applied.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 
 
Prior to April 28, 2009, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and a compensable rating is not warranted for the Veteran's residuals of left wrist fracture.

Since April 28, 2009, the preponderance of the evidence supports a rating of 10 percent, but no more, for the Veteran's residuals of left wrist fracture.


ORDER

A compensable evaluation for residuals of left wrist fracture, prior to April 28, 2009, is denied.

An increased evaluation of 10 percent, but no more, for residuals of left wrist fracture, from April 28, 2009, is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


